

THIS DEBENTURE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THE SECURITIES
ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE
SECURITIES ARE “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS THE SECURITIES
ARE REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE
PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY
REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH
THE ACT.


 
SUBORDINATED DEBENTURE
 
SIONIX CORPORATION
 
Subordinated 10% Debenture
 
[Date]
 


No. __________
$[                ]



THIS DEBENTURE IS ONE IN A SERIES OF SUBORDINATED DEBENTURES (“DEBENTURE(S)”)
ISSUED BY SIONIX CORPORATION PURSUANT TO THAT CERTAIN SECURITIES PURCHASE
AGREEMENT OF EVEN DATE HEREWITH (THE “SECURITIES PURCHASE AGREEMENT”).




This Subordinated Debenture is issued by Sionix Corporation, a Nevada
corporation (“Sionix” or the “Company”), to ___________________ (together with
its permitted successors and assigns, the “Holder”) pursuant to exemptions from
registration under the Securities Act of 1933, as amended (the “1933 Act”).
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Securities Purchase Agreement.
 
ARTICLE I.
 
Section 1.01 Principal. For value received, on _____________ (the “Issuance
Date”), the Company hereby promises to pay to the order of the Holder in lawful
money of the United States of America and in immediately available funds the
principal sum of $_______________, plus accrued interest in the amount of ten
percent (10%) per year for all outstanding principal on [the one year
anniversary of the Issuance Date] (the “Maturity Date”). The principal plus
accrued interest of this Debenture, less any amounts required by law to be
deducted, is payable monthly, and shall be paid to the registered holder of this
Debenture in United States dollars, at the address last appearing on the
Debenture Register of the Company as designated in writing by the Holder.
 

--------------------------------------------------------------------------------


 
The forwarding of a check or wire transfer shall constitute a payment hereunder
and shall satisfy and discharge the liability for principal on this Debenture to
the extent of the sum represented by such check or wire transfer plus any
amounts so deducted; provided, however, that the check has cleared the Holder’s
bank account or the payment by wire transfer is made in immediately available
funds.
 
Section 1.02 Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar. The Company may
act in any such capacity.
 
Section 1.03 Denominations. The Debenture is issuable in denominations of Twenty
Five Thousand Dollars (US$25,000) and integral multiples thereof. The Debenture
is exchangeable for an equal aggregate principal amount of Debenture of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange.
 
Section 1.04 Right of Redemption. The Company shall have the right to redeem
this Debenture at any time by providing written notice to the Holder by making a
cash payment to the Holder of the outstanding principal amount of the Debenture
multiplied by a premium according to the following schedule, plus all accrued
interest: 110% of the outstanding principal amount if redeemed within 120 days
after the Issuance Date; 115% of the outstanding principal amount if redeemed
between 121 days and within 240 days after the Issuance Date; 125% of the
outstanding principal amount if redeemed after 240 days after the Issuance Date.
Written notice to the Holder shall be received at least 5 business days prior to
the date of redemption payment (“Redemption Date”). If the redemption payment is
not made on or before the Redemption Date, the redemption notice shall be
rendered null and void.
 
Section 1.05 Subordinated Nature Of Debenture. This Debenture and all payments
hereon, including principal or interest, shall be subordinate and junior in
right of payment to all other debt instruments on the Company’s books
immediately prior to the Closing, but shall be pari passu with all other
Debentures.
 
ARTICLE II.
 
Section 2.01 Amendments and Waiver of Default. The Debenture may not be amended.
Notwithstanding the above, without the consent of the Holder, the Debenture may
be amended to cure any ambiguity, defect or inconsistency, or to provide for
assumption of the Company obligations to the Holder.
 
2

--------------------------------------------------------------------------------


 
ARTICLE III.
 
Section 3.01 Events of Default. The following shall constitute an “Event of
Default”:
 
(a) The Company shall default in the payment of principal and interest on this
Debenture and same shall continue for a period of thirty (30) days; or


(b) Any of the representations or warranties made by the Company herein, in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Debenture shall be false or misleading in any material respect at the time made;
or


(c) The Company shall fail to perform or observe, in any material respect, any
other covenant, term, provision, condition, agreement or obligation of the
Debenture and such failure shall continue uncured for a period of ten (10) days
after written notice from the Holder of such failure; or
 
(d) The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or
 
(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or
 
(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty (60) days thereafter; or
 
(g) Any money judgment, writ or warrant of attachment, or similar process in
excess of one hundred thousand dollars ($100,000) in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or
 
(i) Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or
 
(j) The Company shall have its Common Stock suspended or delisted from an
exchange or over-the-counter market from trading for in excess of five (5)
trading days; or
 
3

--------------------------------------------------------------------------------


 
(k) Breach by the Company of its obligations under the Securities Purchase
Agreement, the Warrant or any other agreement entered into on the date hereof
between the Company and the Holder which is not cured by the Company within ten
(10) days after receipt of written notice thereof.


Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Debenture immediately due and payable within five (5)
days of notice, without presentment, demand, protest or notice of any kinds, all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.
 
ARTICLE IV.
 
[RESERVED]


 
ARTICLE V.
 
Section 5.01 Permitted Withholding. The Company shall be entitled to withhold
from all payments of principal of this Debenture any amounts required to be
withheld under the applicable provisions of the United States income tax laws or
other applicable laws at the time of such payments, and Holder shall execute and
deliver all required documentation in connection therewith.
 
Section 5.02 Absolute Obligation of the Company. No provision of this Debenture
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed. This Debenture is a direct
obligation of the Company.
 
Section 5.03 Transfer. This Debenture has been issued subject to investment
representations of the original purchaser hereof and may be transferred or
exchanged only in compliance with the 1933 Act, and other applicable state and
foreign securities laws. In the event of any proposed transfer of this
Debenture, the Company may require, prior to issuance of a new Debenture in the
name of such other person, that it receive reasonable transfer documentation
including legal opinions that the issuance of the Debenture in such other name
does not and will not cause a violation of the 1933 Act or any applicable state
or foreign securities laws. Prior to due presentment for transfer of this
Debenture, the Company and any agent of the Company may treat the person in
whose name this Debenture is duly registered on the Company's Debenture Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Debenture be overdue, and neither
the Company nor any such agent shall be affected by notice to the contrary.
 
4

--------------------------------------------------------------------------------


 
Section 5.04 Investment Purpose. The Holder of the Debenture, by acceptance
hereof, agrees that this Debenture is being acquired for investment and that
such Holder will not offer, sell or otherwise dispose of this Debenture except
under circumstances which will not result in a violation of the 1933 Act or any
applicable state Blue Sky or foreign laws or similar laws relating to the sale
of securities.
 
Section 5.05 Notices. Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail either in the
text of an email message or attached in a commonly readable format, and shall be
effective five days after being placed in the mail, if mailed by regular United
States mail, or upon receipt, if delivered personally, by courier (including a
recognized overnight delivery service) or by facsimile, or one day after
electronically mailed if the sender has received no generated notice that the
email message has not been successfully delivered, in each case addressed to a
party. The addresses for such communications shall be:
 
If to Sionix:


2082 Michelson Drive, Suite 304
Irvine, CA 92612
Attention: _______________
Facsimile: (949) 752-7998
Email:


with a copy to:


Richardson & Patel, LLP
405 Lexington Avenue, 26th Floor
New York, NY 10174
Attention: Kevin Friedmann, Esq. 
Facsimile: 212-907-6687
Email:




If to Purchaser:


____________________
____________________
____________________
Attention: 
Facsimile:
Email:


with a copy to:


____________________
____________________
____________________
Attention: 
Facsimile:
Email:


5

--------------------------------------------------------------------------------


 
Each party shall provide notice to the other party of any change in address.


Section 5.06 Governing Law. This Debenture shall be governed by and construed in
accordance with the laws of the State of New York. Each of the parties consents
to the jurisdiction of the federal courts whose districts encompass any part of
the City of New York or the state courts of the State of New York sitting in the
City of New York in connection with any dispute arising under this Debenture and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non coveniens, to the bringing of any such
proceeding in such jurisdictions. Each of the parties hereby waives the right to
a trial by jury in connection with any dispute arising under this Debenture.
 
Section 5.07 Severability. The invalidity of any of the provisions of this
Debenture shall not invalidate or otherwise affect any of the other provisions
of this Debenture, which shall remain in full force and effect.
 
Section 5.08 Entire Agreement and Amendments. This Debenture represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein. This Debenture may be amended only by an instrument in writing
executed by the parties hereto.
 
Section 5.09 Counterparts. This Debenture may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.
 
Section 5.10 Lost Documents. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Debenture or any Debenture exchanged for it, and (in the case of loss, theft or
destruction) of indemnity satisfactory to it, and upon surrender and
cancellation of such Debenture, if mutilated, the Company will make and deliver
in lieu of such Debenture a new Debenture of like tenor and unpaid principal
amount and dated as of the original date of this Debenture.
 


[Remainder of page intentionally left blank]

6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Debenture as of the date first written above.
 

       
SIONIX CORPORATION
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Richard H. Papalian 
 
Title: Chief Executive Officer 

 
7

--------------------------------------------------------------------------------


 